Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.

Status of the Claims
Claims 1, 2, 4-10, and 12-23 are all the claims pending in the application. 
Claims 1, 10, 19, and 20 are amended.
Claims 22 and 23 are new.
Claims 1, 2, 4-10, and 12-23 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed July 22, 2021.

Response to Arguments
Regarding the 103 rejections, the rejections are withdrawn at least because the cited references do not teach comparing a number of lines of code or comparing code longevity, as claimed in the amended limitations.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed (i.e. all dependent claims other than claims 22 and 23), all rejections made towards these 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar, US Pub. No. 2013/0290207, herein referred to as “Bonmassar '207”, in view of "Why Code Churn Matters" Pluralsight, Nov. 15, 2016, herein referred to as "Pluralsight", further in view of Bonmassar et al, US Pub. No. 2016/0308999, herein referred to as "Bonmassar '999", further in view of Robert "Color Coded Bar Charts with Microsoft Excel" Clearly and Simply, Aug. 15, 2011, herein referred to as "Robert".
Regarding claim 1, Bonmassar '207 teaches:

aggregating, by the processor, the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores)
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also ¶¶[0076]-[0078] discussing different types of scores and combining social media score with knowledge score); 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 

wherein the determining of the degree of experience comprises: comparing the number of lines with an number of lines associated the commit and determining that a user has a higher degree of experience than the other member (an examination is made of lines of code and the number of repositories that the developer has contributed to and a developer who has written more lines of code has more experience, ¶[0074]); 
generating, by the processor, a user profile for a user including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and rendering, by the processor, the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However Bonmassar '207 does not teach but Pluralsight does teach:
performing one of more of the following: A) determining a number of lines associated with the commit, wherein the number of lines includes a number of lines added and/or removed for the commit (reviews volume of code checked in by engineers, pg. 1 of PDF provided with this Office Action, including code that has been created and deleted, i.e. code churn, pgs. 2-3 of PDF); 
comparing the number of lines with an number of lines associated the commit with a number of lines of code of another commit associated with another member; and in response to a determination that the number of lines does not exceed the number of lines associated with the number of lines of code of the other commit associated with the other member, determining that a user has a higher degree than the other member (determines which engineers made the biggest impact and which was the 
and/or B) comparing code longevity associated with the commit with code longevity associated with a project team (code churn is based on an engineer rewriting their own code in a short period of time, pg. 2 of PDF provided with this Office Action.  Thus, Pluralsight's teaching of analyzing code churn is within the scope of "comparing code longevity" as claimed because Pluralsight is analyzing how much of the written code survived a short period of time, e.g. over the course of a few days, pgs. 2-3 of PDF); 
and in response to a determination that the code longevity associated with the commit is greater than or equal to the code longevity associated with the project team, determining that a user has a higher degree than an average member of the project team (analyses code churn to determine which engineers made the biggest impact and which was the most efficient, pgs. 2-3 of PDF).
That is, Bonmassar '207 teaches determining a user's experience level based on number of lines of code written, ¶[0074].  Pluralsight teaches analyzing not only number of lines of code written, but also analyzing lines of code added and deleted, i.e. code churn, pgs. 2-3 of PDF provided with this Office Action.  Thus, the combination of Bonmassar '207 and Pluralsight teaches determining experience based on the number of lines of code added and deleted.
Further, it would have been obvious at the time of filing to combine the experience determination of Bonmassar '207 and with the code churn analysis of Pluralsight because Pluralsight explicitly suggests analyzing code churn is a better metric than just analyzing the raw volume of code, compare pg. 1 of PDF provided with this Office Action with pgs. 2-3 of PDF; see also MPEP 2143.I.G.
However the combination of Bonmassar '207 and Pluralsight does not teach but Bonmassar '999 does teach:

and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 and Pluralsight with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However, the combination of Bonmassar '207, Pluralsight, and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)
and the level of contribution of the user relative to other contributors is represented by a degree of opaqueness in the shaded region (degrees of transparencies varies with amounts, pg. 2 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207, Pluralsight, and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that 1.
Regarding claim 2, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the signal is associated with source code from a remote client (interactions involve communications between remote servers, ¶[0037] and Fig. 1).
Regarding claim 4, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the aggregation of the signal with at least one other signal includes combining signals associated with a specific user (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores).
Regarding claim 5, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein: the aggregation of the signal with at least one other signal includes reconciling at least two signals for a repository; including by de-duplicating signals to remove local copy differences (refreshes local data based on new contributions, ¶[0080)
and the at least two signals are collected from a plurality of users (combines individual scores into team scores, ¶¶[0130]-[0131]; see also ¶[0085] discussing multiple developers).  
Regarding claim 6, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:

Regarding claim 7, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the rendering of the user profile is according to a pre- defined permission for the user profile (data gathering includes accessing social media sites when given permission, ¶[0083]).
Regarding claim 8, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the source code version control system includes a distributed version control system (crawler downloads source code from systems like Git, ¶[0062], and Git is a distributed version control system2).
Regarding claim 9, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
extracting, by the processor, the signal from a commit obtained via a local source code version control system (uses a local computer of a code repository when extracting, ¶[0062]). 
Regarding claim 21, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the contributors are authors of the source code (crawler downloads source code from systems like Git, ¶[0062] and analyzes commits to the source code, e.g. ¶[0066].  Please note, the BRI of "authors" includes an originator or creator of something.  Thus, the commits to the source code are authors because the commits are the originators or creators of the source code).
Regarding claim 22, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Pluralsight further teaches:
wherein the determining, of the degree of experience comprises: determining a number of lines associated with the commit, wherein the number of lines includes a number of lines added and/or removed for the commit (reviews volume of code checked in by engineers, pg. 1 of PDF provided with this Office Action, including code that has been created and deleted, i.e. code churn, pgs. 2-3 of PDF); 
comparing the number of lines with an number of lines associated the commit with a number of lines of code of another commit associated with another member; and in response to a determination that the number of lines does not exceed the number of lines associated with the number of lines of code of the other commit associated with the other member, determining that the user has a higher degree of experience for number of lines than the other member (determines which engineers made the biggest impact and which was the most efficient based on engineers' having less code churn, pgs. 2-3 of PDF provided with this Office Action);
That is, Bonmassar '207 teaches determining a user's experience level based on number of lines of code written, ¶[0074].  Pluralsight teaches analyzing not only number of lines of code written, but also analyzing lines of code added and deleted, pgs. 2-3 of PDF provided with this Office Action.  Thus, the combination of Bonmassar '207 and Pluralsight teaches determining experience based on the number of lines of code added and deleted.
Further, it would have been obvious at the time of filing to combine the experience determination of Bonmassar '207 and with the code churn analysis of Pluralsight because Pluralsight explicitly suggests analyzing code churn is a better metric than just analyzing the raw volume of code, compare pg. 1 of PDF provided with this Office Action with pgs. 2-3 of PDF; see also MPEP 2143.I.G.
Regarding claim 23, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Pluralsight further teaches:

and in response to a determination that the code longevity associated with the commit is greater than or equal to the code longevity associated with the project team, determining that the user has a higher degree of experience than an average member of the project team (analyses code churn to determine which engineers made the biggest impact and which was the most efficient, pgs. 2-3 of PDF).
That is, Bonmassar '207 teaches determining a user's experience level based on number of lines of code written, ¶[0074].  Pluralsight teaches analyzing not only number of lines of code written, but also analyzing lines of code added and deleted over a short period of time, pgs. 2-3 of PDF provided with this Office Action.  Thus, the combination of Bonmassar '207 and Pluralsight teaches determining experience based on the number of lines of code added and deleted over a short period of time.
Further, it would have been obvious at the time of filing to combine the experience determination of Bonmassar '207 and with the code churn analysis of Pluralsight because Pluralsight explicitly suggests analyzing code churn is a better metric than just analyzing the raw volume of code, compare pg. 1 of PDF provided with this Office Action with pgs. 2-3 of PDF; see also MPEP 2143.I.G.

Regarding claim 19, Bonmassar '207 teaches:

and a processor configured to: aggregate the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores; and ¶¶[0038]-[0039] discussing processors);
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also ¶¶[0076]-[0078] discussing different types of scores and combining social media score with knowledge score); 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, 
determine a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]),
wherein the determining of the degree of experience comprises to: compare the number of lines with an number of lines associated the commit and determine that a user has a higher degree of experience than the other member (an examination is made of lines of code and the number of repositories that the developer has contributed to and a developer who has written more lines of code has more experience, ¶[0074]);
generate a user profile for a user including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and render the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter). 
However Bonmassar '207 does not teach but Pluralsight does teach:
A) determine a number of lines associated with the commit, wherein the number of lines includes a number of lines added and/or removed for the commit (reviews volume of code checked in by engineers, pg. 1 of PDF provided with this Office Action, including code that has been created and deleted, i.e. code churn, pgs. 2-3 of PDF); 
compare the number of lines with an number of lines associated the commit with a number of lines of code of another commit associated with another member; and in response to a determination that the number of lines does not exceed the number of lines associated with the number of lines of code of the other commit associated with the other member, determine that a user has a higher degree 
and/or B) compare code longevity associated with the commit with code longevity associated with a project team (code churn is based on an engineer rewriting their own code in a short period of time, pg. 2 of PDF provided with this Office Action.  Thus, Pluralsight's teaching of analyzing code churn is within the scope of "comparing code longevity" as claimed because Pluralsight is analyzing how much of the written code survived a short period of time, e.g. over the course of a few days, pgs. 2-3 of PDF); 
and in response to a determination that the code longevity associated with the commit is greater than or equal to the code longevity associated with the project team, determine that a user has a higher degree of experience than an average member of the project team (analyses code churn to determine which engineers made the biggest impact and which was the most efficient, pgs. 2-3 of PDF).
That is, Bonmassar '207 teaches determining a user's experience level based on number of lines of code written, ¶[0074].  Pluralsight teaches analyzing not only number of lines of code written, but also analyzing lines of code added and deleted, pgs. 2-3 of PDF provided with this Office Action.  Thus, the combination of Bonmassar '207 and Pluralsight teaches determining experience based on the number of lines of code added and deleted.
Further, it would have been obvious at the time of filing to combine the experience determination of Bonmassar '207 and with the code churn analysis of Pluralsight because Pluralsight explicitly suggests analyzing code churn is a better metric than just analyzing the raw volume of code, compare pg. 1 of PDF provided with this Office Action with pgs. 2-3 of PDF; see also MPEP 2143.I.G.
However the combination of Bonmassar '207 and Pluralsight does not teach but Bonmassar '999 does teach:

and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 and Pluralsight with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However, the combination of Bonmassar '207, Pluralsight, and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)
and the level of contribution of the user relative to other contributors is represented by a degree of opaqueness in the shaded region (degrees of transparencies varies with amounts, pg. 2 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207, Pluralsight, and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that 3.

Regarding claim 20, Bonmassar '207 teaches:
a non-transitory computer readable storage medium and comprising computer instructions for (non-transitory computer readable memory storing instructions, ¶[0154]): 
receiving a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]); 
aggregating the received signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores)
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 

and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determining a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]); 
generating a user profile for a user including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
wherein the determining, of the degree of experience comprises: comparing the number of lines with an number of lines associated the commit and determining that a user has a higher degree of experience than the other member (an examination is made of lines of code and the number of repositories that the developer has contributed to and a developer who has written more lines of code has more experience, ¶[0074]); 
and rendering the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However Bonmassar '207 does not teach but Pluralsight does teach:
performing one of more of the following: A) determining a number of lines associated with the commit, wherein the  number of lines includes a number of lines added and/or removed for the 
comparing the number of lines with an number of lines associated the commit with a number of lines of code of another commit associated with another member; and in response to a determination that the number of lines does not exceed the number of lines associated with the number of lines of code of the other commit associated with the other member, determining that a user has a higher degree than the other member (determines which engineers made the biggest impact and which was the most efficient based on engineers' having less code churn, pgs. 2-3 of PDF provided with this Office Action)
and/or B) comparing code longevity associated with the commit with code longevity associated with a project team (code churn is based on an engineer rewriting their own code in a short period of time, pg. 2 of PDF provided with this Office Action.  Thus, Pluralsight's teaching of analyzing code churn is within the scope of "comparing code longevity" as claimed because Pluralsight is analyzing how much of the written code survived a short period of time, e.g. over the course of a few days, pgs. 2-3 of PDF); 
and in response to a determination that the code longevity associated with the commit is greater than or equal to the code longevity associated with the project team, determining that a user has a higher degree of experience than an average member of the project team (analyses code churn to determine which engineers made the biggest impact and which was the most efficient, pgs. 2-3 of PDF).
That is, Bonmassar '207 teaches determining a user's experience level based on number of lines of code written, ¶[0074].  Pluralsight teaches analyzing not only number of lines of code written, but also analyzing lines of code added and deleted, pgs. 2-3 of PDF provided with this Office Action.  Thus, the combination of Bonmassar '207 and Pluralsight teaches determining experience based on the number of lines of code added and deleted.
Further, it would have been obvious at the time of filing to combine the experience determination of Bonmassar '207 and with the code churn analysis of Pluralsight because Pluralsight explicitly suggests analyzing code churn is a better metric than just analyzing the raw volume of code, compare pg. 1 of PDF provided with this Office Action with pgs. 2-3 of PDF; see also MPEP 2143.I.G.
However the combination of Bonmassar '207 and Pluralsight does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 and Pluralsight with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However, the combination of Bonmassar '207, Pluralsight, and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)

Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207, Pluralsight, and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that there are a limited amount of types of charts and methods of displaying data within those charts and would have picked the charts shown in Robert as an option4.

Claims 10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar '207, in view of Pluralsight, further in view of Bonmassar '999 further in view of Robert, further in view of "Learn Version Control with Git" by Tower as archived Feb. 13, 2017, herein referred to as "Tower", further in view of Makiyama, US Pub. No. 2003/0056151, herein referred to as “Makiyama”, further in view of Hidayat et al, US Pub. No. 2015/0347756, wherein referred to as “Hidayat”.
Regarding claim 10, Bonmassar '207 teaches:
obtaining, by a processor, a set of commits associated with a user from a source code version control system (utilizes code and the commits log, ¶[0066]; see also ¶¶[0038]-[0039] discussing processors); 
extracting, by the processor, at least one signal from the set of commits (crawler downloads source code for analysis, ¶[0062]; see also ¶[0066] discussing identifying a developer’s specific contributions); 

assigning, to the user, at least one point of experience in the technological field with which the library is associated in response to detecting that the function of the library is called (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories); 
and determining the user's degree of experience in a technological field based at least in part on an assigned number of points of experience in the technological field (determines person’s knowledge of coding languages based on code they have written, e.g. ¶¶[0069], [0074]):
wherein the determining of the user's degree of experience comprises: comparing the number of lines with an number of lines associated the commit and determining that the user has a higher degree of experience than the other member (an examination is made of lines of code and the number of repositories that the developer has contributed to and a developer who has written more lines of code has more experience, ¶[0074]);
and rendering, by the processor, a user profile for the user on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However, Bonmassar '207 does not teach but Pluralsight does teach:
performing one of more of the following: A) determining a number of lines associated with the commit, wherein the number of lines includes a number of lines added and/or removed for the 
comparing the number of lines with an number of lines associated the commit with a number of lines of code of another commit associated with another member; and in response to a determination that the number of lines does not exceed the number of lines associated with the number of lines of code of the other commit associated with the other member, determining that the user has a higher degree than the other member (determines which engineers made the biggest impact and which was the most efficient based on engineers' having less code churn, pgs. 2-3 of PDF provided with this Office Action); 
and/or B) comparing code longevity associated with the commit with code longevity associated with a project team (code churn is based on an engineer rewriting their own code in a short period of time, pg. 2 of PDF provided with this Office Action.  Thus, Pluralsight's teaching of analyzing code churn is within the scope of "comparing code longevity" as claimed because Pluralsight is analyzing how much of the written code survived a short period of time, e.g. over the course of a few days, pgs. 2-3 of PDF); 
and in response to a determination that the code longevity associated with the commit is greater than or equal to the code longevity associated with the project team, determining that the user has a higher degree of experience than an average member of the project team (analyses code churn to determine which engineers made the biggest impact and which was the most efficient, pgs. 2-3 of PDF).
That is, Bonmassar '207 teaches determining a user's experience level based on number of lines of code written, ¶[0074].  Pluralsight teaches analyzing not only number of lines of code written, but also analyzing lines of code added and deleted, pgs. 2-3 of PDF provided with this Office Action.  Thus, 
Further, it would have been obvious at the time of filing to combine the experience determination of Bonmassar '207 and with the code churn analysis of Pluralsight because Pluralsight explicitly suggests analyzing code churn is a better metric than just analyzing the raw volume of code, compare pg. 1 of PDF provided with this Office Action with pgs. 2-3 of PDF; see also MPEP 2143.I.G.
However the combination of Bonmassar '207 and Pluralsight does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 and Pluralsight with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches one format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However, the combination of Bonmassar '207, Pluralsight, and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)

Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207, Pluralsight, and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that there are a limited amount of types of charts and methods of displaying data within those charts and would have picked the charts shown in Robert as an option5.
However the combination of Bonmassar '207, Pluralsight, Bonmassar '999, and Robert does not explicitly teach but Tower does teach:
determining, by the processor, that the commit has not been previously processed based at least in part on a commit identifier (ID) associated with the commit (Tower shows how to determine differences between versions of source code, pgs. 1-3 of PDF provided with Office Action dated June 12, 2020). 
That is, Bonmassar '207 teaches updating or "refreshing" the process based on new contributions but does not teach how to identify new contributions (i.e. commits that have not been used to determine a degree of experience).  However, Tower teaches how to identify new commits (i.e. the difference between a previous version and a current one).  As such, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, and Tower teaches determining that a commit has not been used to determine a degree of experience and updating the results based on the determination.
Further, it would have been obvious to combine the skill determination of Bonmassar '207, Bonmassar '999, and Robert with the determination of difference between versions, as taught by Tower because Bonmassar '207 suggests saving the source log so that differences between different version of the source code may be determined, ¶[0080], for example as taught by Tower, see MPEP 2143.I.G.
However the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, and Tower does not teach but Makiyama does teach:
obfuscating, by the processor, the at least one signal to disassociate the at least one signal from a commit in the set of commits; in response to the determination that the commit has not been previously processed, outputting, by the processor, the obfuscated at least one signal (encrypts source code identification information, e.g. ¶[0021]; see also ¶[0093] discussing encryption6).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207, Pluralsight, Bonmassar '999, Robert, and Tower, with the encryption of Makiyama because Makiyama suggests encrypting to prevent information about the source code from leaking, ¶[0093]; see also MPEP 2143.I.G.
However the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, and Makiyama does not teach but Hidayat does teach:
detecting that a function of a library is called based at least in part on the at least one signal (detects libraries in source code, ¶[0022])
Further, it would have been obvious at the time of filing to combine the use of classifiers and identification of an person’s knowledge, as taught by the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, and Makiyama with the detection of libraries, as taught by Hidayat because known work in one field of endeavor may prompt variations of it for use in either the same field 
Regarding claim 13, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Makiyama further teaches:
wherein the obfuscation of the at least one signal includes encrypting the at least one signal (encrypts source code identification information, e.g. ¶[0021]; see also ¶[0093] discussing encryption).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207, Pluralsight, Bonmassar '999, Robert, and Tower, with the encryption of Makiyama because Makiyama suggests encrypting to prevent information about the source code from leaking, ¶[0093]; see also MPEP 2143.I.G.
Regarding claim 14, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
wherein the extracted at least one signal includes a feature of the set of commits (evaluates commits log to detect the author of the code, e.g. ¶[0066]).
Regarding claim 15, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:

Regarding claim 16, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
training a library classifier (uses classifier to identify additional information about an individual, ¶[0158])
identify a knowledge of technology area based at least in part on the at least one signal (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]).
However the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama does not teach but Hidayat does teach:
identify a library referenced by the at least one signal (detects libraries in source code, ¶[0022])
Further, it would have been obvious at the time of filing to combine the use of classifiers and identification of an person’s knowledge, as taught by the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama with the detection of libraries, as taught by Hidayat because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143.I.F.  Bonmassar '207 teaches using classifiers and analyzing source code to determine a person’s knowledge.  One of ordinary skill would have recognized that identifying libraries in source code, as taught by Hidayat, would provide further insight into the person’s knowledge and as such would have modified the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, and Makiyama to identify libraries in the source code.
Regarding claim 17, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
determining, by the processor and based at least in part on the extracted at least one signal, experience with a programming language (determines what languages a person has experience in, e.g. ¶[0067]).
Regarding claim 18, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 17 and Bonmassar '207 further teaches:
outputting the user's degree of experience with a programming language in a user profile (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat further in view of Burgdorf, Christoph “The anatomy of a Git commit” Thoughram Blog, Nov. 18, 2014, herein referred to as “Burgdorf”.
Regarding claim 12, the combination of Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and does not teach but Burgdorf teaches:
wherein the obfuscation of the at least one signal includes hashing a commit identifier (ID) of a commit associated with the at least one signal (generates SHA-1 hashes, pg. 1).
Further, it would have been obvious at the time of filing to combine the analysis of source code with encryption, as taught by Bonmassar '207, Pluralsight, Bonmassar '999, Robert, Tower, Makiyama and Hidayat, with the SHA-1 hashes, as taught by Burgdorf, because Burgdorf teaches the SHA-1 hashes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        2 See e.g. pg. 1 of PDF provided with Office Action dated Dec. 10, 2019 of Git homepage (stating Git is a distributed version control system).
        3 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        4 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        5 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        6 Please note, the Specification describes obfuscating the signal to disassociate it as including encrypting the signal, ¶[0072] of the Specification as filed.